Counsel for plaintiff has filed a petition for a rehearing, in which it is contended that plaintiff testified that at the meeting at which the motion was made he be paid $300 a month in view of past services rendered without compensation, a quorum could not be kept in session long enough to take up anything about compensation for past services, and hence contends there was no contract.
We do not so interpret the testimony. Plaintiff tendered his resignation as president. He had theretofore not been receiving compensation. As an inducement for his remaining as president, the motion was made and adopted. The testimony referred to reads: "* * * I declined to serve further. Some of them * * * asked if I could not devote part of my time to the company, so that led to some discussion and negotiations there and resulted in an agreement that I give at least half of my time for one year to the company, and resulted in this contract. * * * I had it distinctly in mind that I was not expecting to ask *Page 151 
any compensation for future services because I intended to resign, which I did, until they made inducements to me to be president, and I could not keep the quorum in session long enough to take up a number of matters and policies of the company, and anything about compensation for past services I had rendered and other things, so that meeting resulted in this contract which has been introduced here."
From this testimony no other conclusion can be reached but that a contract was entered into, according to plaintiff's own interpretation. At any rate, the motion was adopted, with the condition stated, and the plaintiff must have accepted it, for he remained in office and drew the $300 monthly salary, and sues to recover the commission. It seems to us that plaintiff is in a poor position to now assert that the matter of past services was not covered by the agreement.
Counsel seems to be in doubt as to the effect of what we said in reference to the second cause of action. As to that cause of action, we simply sought to lay down a basis or measure of plaintiff's recovery, and left it to the lower court, upon retrial, to fix the amount to which plaintiff is entitled, if anything.
The petition is denied. *Page 152